Exhibit 10.1

EXECUTION VERSION

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”) is made and entered into as of
January 28, 2016, by and among HeartWare International, Inc. (the “Company”),
Engaged Capital LLC (“Engaged”) and each of the other related Persons (as
defined below) set forth on the signature pages hereto (collectively with
Engaged, the “Engaged Group”). The Engaged Group and each of their Affiliates
(as defined below) and Associates (as defined below) are collectively referred
to as the “Investors.” The Company and the Investors are referred to herein as
the “Parties.”

RECITALS

WHEREAS, that certain Business Combination Agreement dated September 1, 2015 by
and among the Company, Valtech Cardio, Ltd. and the other parties set forth
therein has been terminated;

WHEREAS, the Engaged Group Beneficially Owns (as defined below) shares of common
stock, par value $0.001 per share, of the Company (the “Common Stock”) totaling,
in the aggregate, 230,000 shares, or approximately 1.3%, of the Common Stock
issued and outstanding on the date hereof; and

WHEREAS the Company and the Investors have determined to come to an agreement
with respect to the nomination of members of the Company’s board of directors
(the “Board”) at the 2016 annual meeting of stockholders of the Company
(including any adjournment or postponement thereof, the “2016 Annual Meeting”),
and certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1. Board Matters. (a) As promptly as practicable following the execution of this
Agreement, the Company and the Engaged Group shall cooperate in good faith to
select a mutually agreed-upon director nominee (the “Agreed Nominee”) as soon as
possible but in any event no later than forty-five (45) days from the date of
this Agreement. Any person selected as the Agreed Nominee shall be independent
of each of the Company and the Engaged Group and its Affiliates and Associates,
including qualifying as “independent” pursuant to NASDAQ listing standards, and
shall satisfy each of the other criteria and requirements set forth in
Section 1(f) hereof.

(b) The Board and all applicable committees of the Board shall take all action
necessary to appoint the Agreed Nominee to the Board to serve as a director of
the Company, subject to the terms of this Agreement, by increasing the size of
the Board from nine (9) directors to ten (10) directors, and appointing the
Agreed Nominee to fill such resulting vacancy; provided, that the Company shall
not be required to take such action to increase the size of the



--------------------------------------------------------------------------------

Board or to appoint the Agreed Nominee to the Board if the Engaged Group does
not at the time of such actions collectively Beneficially Own one percent
(1%) or more of the outstanding Voting Securities (as defined below) (such
percentage, the “Minimum Interest”).

(c) The Board and all applicable committees of the Board agree to take all
necessary actions to nominate the Agreed Nominee at the 2016 Annual Meeting to
serve as a director of the Board with a term expiring at the 2019 annual meeting
of stockholders of the Company (including any adjournment or postponement
thereof, the “2019 Annual Meeting”) and shall recommend that the Company’s
stockholders vote in favor of the Agreed Nominee at the 2016 Annual Meeting and
otherwise solicit proxies for his or her election in the same manners as for all
other persons on the Company’s slate of director nominees; provided, that the
Company shall not be required to take such action to nominate the Agreed Nominee
or recommend a vote in favor of the Agreed Nominee if the Engaged Group does not
at the time of such actions collectively Beneficially Own the Minimum Interest.

(d) Each of the Investors agrees not to nominate any person for election to the
Board at the 2016 Annual Meeting or submit any stockholder proposal for
consideration at the 2016 Annual Meeting. At the 2016 Annual Meeting, each of
the Investors agrees to appear in person or by proxy and to vote all of the
Voting Securities it Beneficially Owns in favor of the election of the Company’s
slate of director nominees and to vote in accordance with the Board’s
recommendation with respect to any stockholder proposals or other business
presented at the 2016 Annual Meeting.

(e) The Company agrees that if the Agreed Nominee (including any substitute
person recommended pursuant to this Section 1(e)) is (i) unable to serve as a
director, resigns as a director or is removed as a director without cause prior
to the end of the Restricted Period (as defined below) and (ii) at that time the
Engaged Group collectively Beneficially Owns at least the Minimum Interest, then
the Company and the Engaged Group shall cooperate in good faith to select a
mutually agreed-upon substitute person for appointment or election to the Board
subject to review and approval by the Nominating and Governance Committee of the
Board (the “Nominating Committee”) and shall be reasonably satisfactory to the
Engaged Group; provided, that any such substitute person shall qualify as
“independent” pursuant to NASDAQ listing standards (or other securities exchange
on which the Company’s securities may then be traded), and shall satisfy each of
the other criteria and requirements set forth in Section 1(f) hereof. Upon the
acceptance of a replacement director nominee by the Nominating Committee, the
Board will take such actions as necessary to appoint such replacement director
to the Board no later than five (5) business days after the Nominating
Committee’s recommendation of such replacement director.

(f) Each of the Parties acknowledges and agrees that the Agreed Nominee (and
each substitute person recommended pursuant to Section 1(e) hereof) shall be
required to: (i) comply with the Company’s Corporate Governance Guidelines and
Code of Conduct and Business Ethics Policy, including all policies, procedures,
processes, codes, rules, standards and guidelines applicable to members of the
Board, including all applicable conflict of interest, confidentiality, stock
ownership, insider trading and corporate governance policies, guidelines and
manuals of the Company (the “Governance Guidelines”); (ii) not enter into any
agreement, arrangement or understanding with any person (x) other than the
Company with respect to any

 

2



--------------------------------------------------------------------------------

direct or indirect compensation, reimbursement or indemnification in connection
with service or action as a director of the Company, (y) concerning how such
Agreed Nominee, if elected as a director of the Company, will act or vote on any
issue or question, or (z) that could limit or interfere with such Agreed
Nominee’s ability to comply, if elected as a director of the Company, with such
Agreed Nominee’s fiduciary duties under applicable law; (iii) keep confidential
any and all information concerning or relating to the Company or any of its
Affiliates or Associates, together with any notes, analyses, reports, models,
compilations, studies, interpretations, documents, records or extracts thereof
containing, referring, relating to, based upon or derived from such information,
in whole or in part (collectively, “Company Confidential Information”) and not
disclose to any third parties discussions or matters considered in meetings of
the Board or Board committees; and (iv) complete the Company’s standard director
and officer questionnaire and other reasonable and customary director
documentation (including a representation and agreement as contemplated by the
Bylaws and the Governance Guidelines) required by the Company in connection with
the election of Board members. Upon election to the Board, the Agreed Nominee
will be subject to the same protections and obligations, and shall have the same
rights and benefits, as are applicable to all other directors of the Company.

(g) The Company agrees that within three (3) days of appointing the Agreed
Nominee to the Board, the Board and all applicable committees of the Board shall
take all action necessary to form a strategy committee of the Board (the
“Business Strategy Committee”), with such committee having five (5) total
members, who shall be the Agreed Nominee, Ray Larkin, Stephen Oesterle, Timothy
Barberich and Douglas Godshall. Ray Larkin, as Chairperson of the Board, shall
serve as the Chairperson of the Business Strategy Committee. The Board will also
agree on a charter to govern such Business Strategy Committee.

2. Settlement Covenants. (a) Engaged Capital Master Feeder I, LLP hereby
irrevocably withdraws its letter dated December 28, 2015 providing notice to the
Company of its intention to nominate certain individuals for election as
directors of the Company at the 2016 Annual Meeting (the “Engaged Shareholder
Nomination”).

(b) Each member of the Engaged Group shall immediately cease all efforts, direct
or indirect, in furtherance of the Engaged Shareholder Nomination and any
related solicitation in connection with the Engaged Shareholder Nomination,
including any negative solicitation efforts relating to the 2016 Annual Meeting
concerning the Company and members of the slate of nominees proposed by the
Company.

(c) Engaged Capital Master Feeder I, LLP irrevocably withdraws its demands for a
stockholder list, and other materials and books and records pursuant to
Section 220 of the Delaware General Corporation Law or otherwise.

3. Standstill. (a) For the purposes of this Agreement, the “Restricted Period”
shall mean the period from and after the date of this Agreement until the day
that is thirty (30) days prior to the advance notice deadline for making
director nominations at the 2017 annual meeting of stockholders of the Company
(including any adjournment or postponement thereof).

 

3



--------------------------------------------------------------------------------

(b) During the Restricted Period, none of the Investors shall, directly or
indirectly, and each Investor agrees and shall cause each of its Affiliates and
Associates not to, directly or indirectly, with respect to the Company (it being
understood that the foregoing shall not restrict the Agreed Nominee from taking
any action in his or her capacity as a director in a manner consistent with his
or her fiduciary duties to the Company):

(i) solicit proxies or written consents of stockholders (including, without
limitation, any solicitation of consents with respect to the call of a special
meeting of stockholders) or conduct any other type of referendum (binding or
non-binding) with respect to, or from the holders of Voting Securities, or
become a “participant” (as such term is defined in Instruction 3 to Item 4 of
Schedule 14A promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in
or in any way engage or assist any third party in any “solicitation” (as such
term is defined under the Exchange Act) of any proxy, consent or other authority
to vote or withhold from voting any Voting Securities;

(ii) encourage, advise or influence any Person, or assist any third party in so
encouraging, advising or influencing any Person, with respect to the giving or
withholding of any proxy, consent or other authority to vote any Voting
Securities or in conducting any type of referendum;

(iii) form, join or in any way participate in a partnership, limited
partnership, syndicate or “group” (as defined under Section 13(d) of the
Exchange Act), with respect to the Voting Securities (other than a “group” that
includes only other members of the Engaged Group), or otherwise support or
participate in any effort by, or initiate any discussions or enter into any
negotiations, arrangements or understandings with, a third party with respect to
the matters set forth in this Section 3;

(iv) seek or encourage any Person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors or with respect to the submission of any
stockholder proposal, except that this clause (iv) shall not limit the rights of
the Engaged Group as expressly set forth in Section 1(e) of this Agreement;

(v) present (or request to present) at any annual meeting or any special meeting
of the Company’s stockholders or in connection with any action by written
consent, any proposal for consideration for action by stockholders or propose
(or request to propose) any nominee for election to the Board or seek
representation on the Board or the removal of any member of the Board, except
that this clause (v) shall not limit the rights of the Engaged Group as
expressly set forth in Section 1(e) of this Agreement;

(vi) grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any annual meeting or special meeting of stockholders) or deposit any Voting
Securities in a voting trust or subject them to a voting agreement or other
arrangement of similar effect (excluding customary brokerage accounts, margin
accounts, prime brokerage accounts and the like);

 

4



--------------------------------------------------------------------------------

(vii) make any request under Section 220 of the Delaware General Corporation Law
or other applicable legal provisions regarding inspection of books and records
or other materials (including stocklist materials);

(viii) institute, solicit, assist or join as a party, any litigation,
arbitration or other proceeding against or involving the Company or any of its
current or former directors or officers (including derivative actions), other
than to enforce the provisions of this Agreement;

(ix) without the prior approval of the Board, separately or in conjunction with
any other Person in which it is or proposes to be either a principal, partner or
financing source or is acting or proposes to act as broker or agent for
compensation, propose, suggest or recommend (publicly, privately or to the
Company) or participate in, effect or seek to effect, any tender offer or
exchange offer, merger, acquisition, business combination, reorganization,
restructuring, recapitalization, sale or acquisition of assets, liquidation, or
dissolution involving the Company or any of its Affiliates or its or their
securities or the assets or businesses of the Company or any of its Affiliates
(collectively, an “Extraordinary Transaction”) or encourage, initiate or support
any other third party in any such activity; provided, however, that nothing in
this Section 3(b)(ix) shall affect the ability of the Investors from tendering
or voting their shares in an Extraordinary Transaction effected by a third
party;

(x) enter into any negotiations, agreements, arrangements or understandings with
any third party with respect to the matters set forth in this Section 3; or

(xi) take any action which would cause or might reasonably lead to the Company
to be required to make public disclosure regarding any of the foregoing or
request, directly or indirectly, any amendment or waiver of the foregoing in a
manner that would reasonably be likely to require public disclosure by the
Investor or the Company.

(c) As used in this Agreement: (i) the term “Voting Securities” shall mean the
Common Stock, and any other securities of the Company entitled to vote in the
election of directors, or securities convertible into, or exercisable or
exchangeable for Common Stock or other securities, whether or not subject to the
passage of time or other contingencies; (ii) the term “Beneficial Owner” shall
have the same meaning as set forth in Rule 13d-3 promulgated by the SEC under
the Exchange Act, except that a Person will also be deemed to beneficially own
(A) all Voting Securities which such Person has the right to acquire pursuant to
the exercise of any rights in connection with any securities or any agreement,
regardless of when such rights may be exercised and whether they are
conditional, and (B) all Voting Securities in which such Person has any economic
interest, including, without limitation, pursuant to a cash settled call option
or other derivative security, contract or instrument in any way related to the
price of any Voting Securities (and the term “Beneficially Own” shall have a
correlative meaning); and (iii) the terms “Person” or “Persons” shall mean any
individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature.

 

5



--------------------------------------------------------------------------------

4. Non-Disparagement. During the Restricted Period, the Company, on the one
hand, and each Investor, on the other hand, will each refrain from making, and
will cause their respective Affiliates and Associates and its and their
respective Representatives (as defined below) not to make, any statement or
announcement that relates to or constitutes an ad hominem attack on, or that
relates to and otherwise disparages, impugns or is reasonably likely to damage
the reputation of, (a) in the case of statements or announcements by or on
behalf of such Investor, the Company or any of its Affiliates or Associates or
any of its or their respective officers, directors or employees or any person
who has served as an officer, director or employee of the Company or any of its
Affiliates or Associates; and (b) in the case of statements or announcements by
or on behalf of the Company, each Investor and its respective Affiliates and
Associates and its and their respective principals, directors, officers,
employees, members or general partners or any person who has served as such. The
foregoing will not prevent the making of any factual statement in any compelled
testimony or the production of information, whether by legal process, subpoena
or as part of a response to a request for information from any governmental
authority with jurisdiction over the Party from whom information is sought. For
purposes of this Agreement, “Representatives”, with respect to each Party, shall
mean such Party’s principals, directors, officers, employees, general partners,
members, agents, representatives, attorneys and advisors acting at the direction
or on behalf of such Party.

5. Representations and Warranties of the Company. The Company represents and
warrants to the Engaged Group that: (a) the Company has the corporate power and
authority to execute this Agreement and to bind it thereto; (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles; and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to the Company, (ii) result in any breach
or violation of or constitute a default (or an event which with notice or lapse
of time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound or
(iii) result in or constitute a change in control for purposes of any of the
Company’s existing severance, compensation or change in control agreements and
arrangements.

6. Representations and Warranties of the Engaged Group. Each member of the
Engaged Group represents and warrants to the Company that: (a) the authorized
signatory of such member of the Engaged Group set forth on the signature page
hereto has the power and authority to execute this Agreement and to bind it
thereto; (b) this Agreement has been duly and validly authorized, executed and
delivered by such member of the Engaged Group, constitutes a valid and binding
obligation and agreement of such member of the Engaged Group and is enforceable
against such member of the Engaged Group in accordance with its terms, except as

 

6



--------------------------------------------------------------------------------

enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles;
(c) the execution, delivery and performance of this Agreement by such member of
the Engaged Group does not and will not (i) violate or conflict with any law,
rule, regulation, order, judgment or decree applicable to such member of the
Engaged Group, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could constitute
such a breach, violation or default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member of the
Engaged Group is a party or by which it is bound; and (d) as of the date of this
Agreement, (i) the Engaged Group Beneficially Owns in the aggregate 230,000
shares of Common Stock and (ii) the Engaged Group does not currently have, and
does not currently have any right to acquire, any interest in any other
securities of the Company or derivative or equity-linked positions therein.

7. Press Release. Following the execution of this Agreement, the Company and the
Investors shall jointly issue a mutually agreed upon press release announcing
certain terms of this Agreement (the “Press Release”). Neither the Company (and
the Company shall cause each of its Affiliates, directors and officers not to)
nor any member of the Engaged Group shall make or cause to be made any public
announcement or statement that is inconsistent with or contrary to the
statements made in the Press Release, except as required by law or the rules of
any stock exchange or with the prior written consent of the other party. The
Company shall have an opportunity to review in advance any Schedule 13D filing
made by any member of the Engaged Group with respect to this Agreement.

8. Specific Performance. Each Investor, on the one hand, and the Company, on the
other hand, acknowledges and agrees that irreparable injury to the other Parties
hereto would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages). It is accordingly agreed that
each Investor, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall be entitled to specific enforcement of, and injunctive relief to
prevent any violation of, the terms hereof, and the other Parties hereto will
not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 8 is not the exclusive remedy for any
violation of this Agreement.

9. Expenses. Each Party shall each be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby, including, but not limited
to, any matters related to the 2016 Annual Meeting; provided, however, that the
Company shall reimburse the Engaged Group for the reasonable and documented fees
and expenses incurred by the Engaged Group in connection herewith in an amount
not to exceed $200,000.

 

7



--------------------------------------------------------------------------------

10. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or unenforceable by a court of competent
jurisdiction.

11. Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by email, when
such email is sent to the email address set forth below and the appropriate
confirmation is received ; or (iii) one (1) business day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the Party to receive the same. The addresses for such
communications shall be:

If to the Company:

HeartWare International, Inc.

500 Old Connecticut Path

Framingham, MA 01701

Attention: Larry Knopf

Email: lknopf@heartware.com

With copies (which shall not constitute notice) to:

Shearman & Sterling LLP

599 Lexington Ave

New York, NY 10022

Attention: Clare O’Brien

                 Robert M. Katz

Emails: cobrien@shearman.com

             rkatz@shearman.com

If to the Engaged Group:

Engaged Capital, LLC

610 Newport Center Drive, Suite 250

Newport Beach, California 92660

Attention: Glenn Welling

Email: glenn@engagedcapital.com

 

8



--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

65 East 55 Street

New York, NY, 10022

Attention: Steve Wolosky

                 Aneliya Crawford

Email: swolosky@olshanlaw.com

 acrawford@olshanlaw.com

12. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the conflict of laws principles thereof that would result in the application
of the laws of another jurisdiction. Each of the Parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other Parties hereto or their successors or
assigns, shall be brought and determined exclusively in the Court of Chancery of
the State of Delaware (or, if any such court declines to accept jurisdiction
over a particular matter, any state or federal court within the State of
Delaware) and any appellate court therefrom. Each of the Parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement in any court other than the aforesaid courts.
Each of the Parties hereto hereby irrevocably waives, and agrees not to assert
in any action or proceeding with respect to this Agreement, (i) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

13. Affiliates and Associates; Construction. Each member of the Engaged Group
agrees that it will cause its Affiliates and Associates to comply with the terms
of this Agreement. As used in this Agreement, the terms “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act and shall include all Persons that
at any time during the Restricted Period become Affiliates or Associates of any
Person referred to in this Agreement. The obligations of the members of the
Engaged Group will be joint and several among such members. Each of the parties
hereto acknowledges that it has been represented by counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement,
and that it has executed the same with the advice of said independent counsel.
Each party and its counsel cooperated and participated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation.

 

9



--------------------------------------------------------------------------------

Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Parties (including by means of electronic delivery).

15. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third-Party
Beneficiaries. This Agreement contains the entire understanding of the Parties
hereto with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Company and Engaged. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties hereto
and their respective successors, heirs, executors, legal representatives, and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to any member of the Engaged Group,
the prior written consent of the Company, and with respect to the Company, the
prior written consent of Engaged. This Agreement is solely for the benefit of
the Parties hereto and is not enforceable by any other Persons.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

HEARTWARE INTERNATIONAL, INC. By:  

/s/ Douglas Godshall

Name   : Douglas Godshall Title:   President and Chief Executive Officer

 

Signature Page to Cooperation Agreement



--------------------------------------------------------------------------------

ENGAGED GROUP: ENGAGED CAPITAL MASTER FEEDER I, LP By:   Engaged Capital, LLC,
its General Partner By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer ENGAGED
CAPITAL MASTER FEEDER II, LP By:   Engaged Capital, LLC, its General Partner By:
 

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer ENGAGED
CAPITAL I, LP By:   Engaged Capital, LLC, its General Partner By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer ENGAGED
CAPITAL I OFFSHORE, LTD. By:   Name:   Glenn W. Welling Title:   Director
ENGAGED CAPITAL II, LP By:   Engaged Capital, LLC, its General Partner By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer ENGAGED
CAPITAL II OFFSHORE LTD. By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Director

 

Signature Page to Cooperation Agreement



--------------------------------------------------------------------------------

ENGAGED CAPITAL, LLC By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer ENGAGED
CAPITAL HOLDINGS, LLC By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Sole Member

/s/ Glenn W. Welling

GLENN W. WELLING

 

Signature Page to Cooperation Agreement